Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments in light of claim amendment filed 09/06/22 have been fully considered but they are not persuasive. 
	On page 6 of Remarks, the applicant makes the argument in regards to the limitation of “the point of action”. The applicant points to prior art of record Hamada (US 2019/0353701)’s Figures 1-5 and brings up lifting/movement mechanism 17 and 12. The applicant states that Hamada merely teaches that the lifting and lowering mechanism moves in Z-direction but does not disclose the details about the point of action. The limitation of “point of action” is broad and read by Figure 1 of Hamada reference.
	The examiner would like to state that the arrangement shown in Figures 1-4 teaches a movement mechanism 12 to support and move the upper module 11 in a horizontal direction, a lifting and lower mechanism 17 to push the upper module 11. This arrangement is similar to that shown in applicant’s current application.  As shown in Figure 1, the lifting and lowering mechanism 17 would have a point of action (see arrow) directly below the device 2 and the point of action w.r.t. vertical direction would also be below the device 2. Hence, the amended limitation does not overcome the prior art rejection.
Claim Status
3.	Claims 1-8 are pending in the application.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
6.	Regarding claim 1, the limitation of “a line connecting a point of action of a pushing force when the lifting and lowering mechanism pushes up the upper module and a point of action of a load received by the probe card extends vertically” fails to comply with the written description requirement, emphasis added on limitations “extends vertically.” The specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. For example, a detailed figure of the part/device/instrument, a flow-chart, an algorithm, an exemplifying figure, etc. must be shown to provide sufficient detail. 
7.	Claims 2-7 are also rejected as they further limit claim 1.

8.	Regarding claim 8, the limitation of “where a line connecting a point of action of a pushing force when the lifting and lowering mechanism pushes up the upper module and a point of action of a load received by the probe card extends vertically” fails to comply with the written description requirement, emphasis added on limitations “extends vertically.” The specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. For example, a detailed figure of the part/device/instrument, a flow-chart, an algorithm, an exemplifying figure, etc. must be shown to provide sufficient detail. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Regarding claim 1, the limitation of “a line connecting a point of action of a pushing force when the lifting and lowering mechanism pushes up the upper module and a point of action of a load received by the probe card extends vertically; and wherein when the upper module is horizontally moved to cause the probe to come in contact with a device included in the object” is vague, emphasis added on limitations “extends vertically.” Based on specification and drawings, it is not clear what the applicant means by “a line connecting … extends vertically.” The support stage is moving in a vertical direction, however the defined connecting line in the limitation above extending vertical is not clear. 
12.	Claims 2-7 are also rejected as they further limit claim 1.
13.	Regarding claim 8, the limitation of “where a line connecting a point of action of a pushing force when the lifting and lowering mechanism pushes up the upper module and a point of action of a load received by the probe card extends vertically” is vague, emphasis added on limitations “extends vertically.” Based on specification and drawings, it is not clear what the applicant means by “a line connecting … extends vertically.” The support stage is moving in a vertical direction, however the defined connecting line in the limitation above extending vertically is not clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hamada et al. (US 2019/0353701). (“Hamada”).
16.	Regarding claim 1, Hamada teaches An inspection apparatus [Figures 1-5, an inspection apparatus is shown] comprising: a probe card having a probe to be in contact with an object to be inspected [Figures 1-5, a probe card 14 having a probe 41 to be in contact with an object DUT 2 is shown]; an upper module having a mounting portion on 10which the object to be inspected is mounted [Figures 1-5, an upper module 11 having a mounting portion on which the object 2 is mounted is shown]; a movement mechanism that is configured to support the upper module to be liftable and lowerable and that is able to move the upper module in a horizontal direction [Figures 1-5, a movement mechanism 12 to support the upper module 11 and to move the upper module 11 in a horizontal direction is shown]; and 15a lifting and lowering mechanism that is provided under the movement mechanism and that is able to push up the upper module toward the probe card in a vertical direction [Figures 1-5, a lifting and lowering mechanism 17 is shown under the movement mechanism 12 that is able to push the upper module 11 toward the probe card 14], wherein a line connecting a point of action of a pushing force when the lifting and lowering 20mechanism pushes up the upper module and a point of action of a load received by the probe card extends vertically [Figures 1-5, horizontal lifting mechanism and vertical movement mechanism is taught]; and wherein when the upper module is horizontally moved to cause the probe to come in contact with a device included in the object, the point of action of the pushing force is always positioned directly below the device [Figures 1-5, the upper module is horizontally moved and the point of acting of the pushing force would be positioned below the device 2].

17.	Regarding claim 2, Hamada teaches further comprising: a coupling mechanism configured to couple the upper module and the lifting and lowering mechanism to be connectable and removable [Figures 1-5, element 11b acts as a coupling mechanism].
18.	Regarding claim 8, Hamada teaches An inspection method of an inspection apparatus [Figures 1-5, an inspection method of an inspection apparatus is taught], the inspection apparatus including 10a probe card having a probe to be in contact with an object to be inspected [Figures 1-5, a probe card 14 having a probe 41 to be in contact with an object DUT 2 is shown]; an upper module having a mounting portion on which the object to be inspected is mounted [Figures 1-5, an upper module 11 having a mounting portion on which the object 2 is mounted is shown]; a movement mechanism that is configured to 15support the upper module to be liftable and lowerable and that is able to move the upper module in a horizontal direction [Figures 1-5, a movement mechanism 12 to support the upper module 11 and to move the upper module 11 in a horizontal direction is shown]; and a lifting and lowering mechanism that is provided under the movement mechanism and that is able to 20push up the upper module toward the probe card [Figures 1-5, a lifting and lowering mechanism 17 is shown under the movement mechanism 12 that is able to push the upper module 11 toward the probe card 14]; and a controller, wherein the inspection method includes: causing the controller to control the movement mechanism to move the object to be inspected [Figures 1-5, a control device 20 is shown]; and 25causing the controller to control the lifting and lowering mechanism to cause the object to be in contact with the probes, where a line connecting a point of action of a pushing force when the lifting and lowering mechanism pushes up the upper module and a point of action of a load received by the probe card extends vertically [Figures 1-5, horizontal lifting mechanism and vertical movement mechanism is taught]; and causing the controller to control the upper module to move horizontally to cause the probe to come in contact with a device included in the object, the point of action of the pushing force being always positioned directly below the device [Figures 1-5, the upper module is horizontally moved and the point of acting of the pushing force would be positioned below the device 2].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
20.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US 2019/0353701) in view of Ambe (US 2002/0075661). 
21.	Regarding claim 3, Hamada teaches the coupling mechanism.
Hamada does not explicitly teach wherein the coupling mechanism is configured to couple the upper module and the lifting and lowering mechanism by magnetic adsorption.
However, Ambe teaches wherein the coupling mechanism is configured to couple the upper module and the lifting and lowering mechanism by magnetic adsorption [P(0069) teaches coupling by magnetic adsorption].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hamada with Ambe. Doing so would allow Hamada to comprise a magnetic adsorption coupling mechanism which would provide a strong coupling and help improve structural arrangement. 
22.	Regarding claim 4, Hamada teaches the coupling mechanism.
Hamada does not explicitly teach wherein the coupling mechanism is configured to couple the upper module and the lifting and lowering mechanism 5by vacuum adsorption.
However, Ambe teaches wherein the coupling mechanism is configured to couple the upper module and the lifting and lowering mechanism 5by vacuum adsorption [P(0069) teaches coupling by vacuum adsorption].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hamada with Ambe. Doing so would allow Hamada to comprise a vacuum adsorption coupling mechanism which would provide a strong coupling and help improve structural arrangement. 

23.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US 2019/0353701) in view of Lino et al. (US 6,140,828). (“Lino”).
24.	Regarding claim 5, Hamada teaches the inspection apparatus.
Hamada does not explicitly teach wherein the movement mechanism includes: a first stage that is movable in a first horizontal 10direction with respect to the base plate; and a second stage that is movable in a horizontal second direction different from the horizontal first direction with respect to the first stage, wherein the upper module is supported by the second 15stage to be liftable and lowerable, and, wherein the first stage has an opening. 
However, Lino teaches wherein the movement mechanism includes: a first stage that is movable in a first horizontal 10direction with respect to the base plate; and a second stage that is movable in a horizontal second direction different from the horizontal first direction with respect to the first stage, wherein the upper module is supported by the second 15stage to be liftable and lowerable, and, wherein the first stage has an opening [Figures 1-7, a first stage 14 having an opening is shown and a second stage 12 or 25 is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hamada with Lino. Doing so would allow Hamada to comprise a first stage and a second stage which would help convey the object to be tested seamlessly.
25.	Regarding claim 6, Hamada teaches the inspection apparatus.
Hamada does not explicitly teach wherein the movement mechanism includes: 20a first stage that is movable in a first horizontal direction with respect to the base plate; and a second stage that is movable in a second horizontal direction different from the first horizontal direction with respect to the upper module, 25wherein the upper module is supported by the second stage to be liftable and lowerable, and, wherein the first stage has an opening.
However, Lino teaches wherein the movement mechanism includes: 20a first stage that is movable in a first horizontal direction with respect to the base plate; and a second stage that is movable in a second horizontal direction different from the first horizontal direction with respect to the upper module, 25wherein the upper module is supported by the second stage to be liftable and lowerable, and, wherein the first stage has an opening [Figures 1-7, a first stage 14 having an opening is shown and a second stage 12 or 25 is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hamada with Lino. Doing so would allow Hamada to comprise a first stage and a second stage which would help convey the object to be tested seamlessly.
Note: no prior art rejection has been made for claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/            Primary Examiner, Art Unit 2858